By the Court.
Whatever may be the practice laid down in the books, our statute gives the rule: A witness, to be intitled to protection from arrest, must be necessarily attending court or going to or from it, under a subpoena “previously and duly executed.”
It was also attempted to be made out, that although the defendant was not a party in the suit, yet that he was so connected in it, and had such a relation to it, as rendered his attendance necessary, and on that ground was intitled to privilege. This was not satisfactorily made out; and besides
The Court said that it was repugnant to the idea held out of his being attending as a witness.
Rule refused.